IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                 July 20, 2009
                               No. 08-51143
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

MARTIN MERAZ-HERRERA, also known as Julio Benavides-Edujives

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                          USDC No. 3:08-CR-1359-1


Before SMITH, STEWART, and SOUTHWICK, Circuit Judge.
PER CURIAM:*
      Martin Meraz-Herrera (Meraz) appeals the sentence imposed following his
illegal reentry conviction. He argues that he was entitled to either a downward
departure pursuant to U.S.S.G. § 5K2.12 or a downward variance from the
guidelines range because he was coerced into illegally reentering the United
States as a result of threats made to his safety by a drug cartel in his native
Mexico.



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-51143

      Post-Booker,1 we review sentences for reasonableness in light of the factors
set out in 18 U.S.C. § 3553(a). Gall v. United States, 128 S. Ct. 586, 594 (2007).
We review the substantive reasonableness of a sentence under a deferential
abuse-of-discretion standard.    Id. at 597-98.     The record discloses that the
district court made an individualized assessment based on the circumstances of
the case and Meraz’s history and characteristics and determined that a within-
guidelines sentence was reasonable because (1) Meraz had a prior serious drug
trafficking conviction, (2) the circumstances that purportedly drove Meraz to
illegally reenter the United States were the consequences of his decision to
engage in drug trafficking, and (3) the illicit drug activity in which Meraz
engaged was more pervasive than his conviction reflected. See § 3553(a)(1). The
district court additionally determined that a within-guidelines sentence would
meet the goals of protecting the public and deterring Meraz from returning to
the United States. See id. § 3553(a)(2)(A), (B), (C). In light of the preceding,
Meraz has not rebutted the presumption of reasonableness afforded his properly
calculated guidelines sentence. See United States v. Newson, 515 F.3d 374, 379
(5th Cir.), cert. denied, 128 S. Ct. 2522 (2008).
      AFFIRMED.




      1
          United States v. Booker, 543 U.S. 220 (2005).

                                         2